Exhibit 10.4
PROMISSORY NOTE

      $____________________   Saginaw, Michigan May 28, 2010    

WHEREAS, as of the date hereof, NXOPINION, LLC, a Nevada limited liability
company (“NxOpinion”) is indebted to __________________ (“Consultant”) in the
amount of $__________________ (the “Debt”) for management consulting services
rendered by Consultant to NxOpinion.
WHEREAS, pursuant to the terms of a certain Agreement and Plan of
Recapitalization, on even date herewith Robertson Health Services, Inc., a
Nevada corporation (“Borrower”) has assumed NxOpinion’s obligation to pay the
Debt to Consultant, and to evidence this obligation in this promissory note (the
“Note”).
FOR VALUE RECEIVED, the undersigned Borrower promises to pay to the order of
Consultant at such place as the holder hereof may designate, in lawful money of
the United States of America and in immediately available funds, the principal
sum of __________________ and 00/100 dollars ($___________), with interest
thereon.
TERMS:
(a) Term. The entire balance of unpaid principal plus accrued interest shall be
due and payable in immediately available funds on June 30, 2011.
(b) Interest. The outstanding principal balance of the Note shall bear interest
(computed on the basis of a 365-day year, actual days elapsed) at a per annum
rate of 5.0%.
(c) Interest Upon Event of Default. Upon the occurrence of an Event of Default
as described herein, the interest rate on outstanding indebtedness will be
 _____%.
(d) Payment of Interest. Interest accrued on this Note shall be payable upon
loan repayment.
(e) Application of Payments. Each payment made on this Note shall be credited
first, to any interest due and second, to the outstanding principal balance
hereof
EVENTS OF DEFAULT:
The occurrence of any of the following shall constitute an “Event of Default”
under this Note:
(a) The failure to pay any principal, interest, fees or other charges when due
hereunder.

 

 



--------------------------------------------------------------------------------



 



(b) The filing of a petition by or against the Borrower under any provisions of
the Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time, or under any similar or other law relating to
bankruptcy, insolvency, reorganization or other relief for debtors; the
appointment of a receiver, trustee, custodian or liquidator of or for any part
of the assets or property of the Borrower; the Borrower becomes insolvent, makes
a general assignment for the benefit of creditors or is generally not paying its
debts as they become due; or any attachment or levy on any property of the
Borrower.
(c) The dissolution or liquidation of the Borrower.
(d) Any default in the payment or performance of any obligation, or any defined
event of default, under any provisions of any contract, instrument or document
pursuant to which the Borrower has incurred any obligation for borrowed money,
any purchase obligation, or any other liability of any kind to any person or
entity, including the holder.
(e) Any financial statement provided by the Borrower to Consultant proves to be
incorrect, false or misleading in any material respect.
(f) Any sale or transfer of all or a substantial or material part of the assets
of the Borrower other than in the ordinary course of its business.
MISCELLANEOUS:
(a) Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by the Borrower, and the
obligations, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. The Borrower shall pay to the holder
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorney’s fees (to include outside
counsel fees and all allocated costs of the holder’s in-house counsel), expended
or incurred by the holder in connection with the enforcement of the holder’s
rights and/or the collection of any amounts which become due to the holder under
this Note, and the prosecution or defense of any action in any way related to
this Note, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Consultant or any other person) relating
to the Borrower or any other person or entity.
(b) Prepayment. The Borrower reserves the privilege of prepaying without premium
the outstanding principal balance hereof, in whole or in part, at any time.
(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Michigan.
(d) Usury. In no event shall the rate of interest on this Note exceed the
maximum rate permitted by applicable law.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

            Robertson Health Services, Inc.
      By:           Name:           Its:     

 

 